United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3296
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Wiled Mahdi Al-Aqaili

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: November 19, 2013
                             Filed: January 23, 2014
                                 ____________

Before BENTON, BEAM, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Wiled Mahdi Al-Aqaili appeals the district court’s1 grant of summary judgment
to the United States, resulting in his denaturalization. We affirm.




      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
       Al-Aqaili is a native of Iraq and became a permanent resident of the United
States in 1996. On March 20, 2002, Al-Aqaili filed an application for naturalization
with the Immigration and Naturalization Service. During his application process, Al-
Aqaili certified at least three times, once under oath, that he had not “knowingly
committed any crime or offense, for which [he had] not been arrested.” After making
these certifications and receiving his naturalization, Al-Aqaili pled guilty in the
United States District Court for the Western District of Missouri to knowingly
committing the crime of mail fraud between February 25, 2002 and January 14, 2003,
the time-frame relevant to his application process in which he certified he had not
committed any unlawful acts. Al-Aqaila was subsequently convicted and sentenced.

      The United States initiated suit against Al-Aqaili to revoke his citizenship
pursuant to 8 U.S.C. § 1451(a) and moved for summary judgment claiming that Al-
Aqaili illegally procured his naturalization due to his (1) failure to possess good
moral character during the relevant statutory period and (2) willful misrepresentation
or concealment of his criminal act. The district court granted the Government’s
motion on both counts. As a result, Al-Aqaili’s admission for citizenship was
revoked and his Certificate of Naturalization was cancelled. Al-Aqaili appeals, and
we affirm.

       We review the district court’s grant of summary judgment de novo. Castillo
v. Ridge, 445 F.3d 1057, 1060 (8th Cir. 2006). “Summary judgment is proper if the
evidence, viewed in the light most favorable to the nonmoving party, indicates that
there is no genuine issue of material fact and the moving party is entitled to judgment
as a matter of law.” Id. The Government has the burden in a denaturalization
proceeding to present “clear, unequivocal, and convincing evidence” that the
citizenship was illegally procured. United States v. Hansl, 439 F.3d 850, 853 (8th
Cir. 2006). Citizenship is illegally procured if an applicant failed to comply with the
statutory requirements for naturalization. See Fedorenko v. United States, 449 U.S.
490, 506 (1981).

                                         -2-
       One statutory requirement for naturalization is that the applicant must have
possessed good moral character during the five-year period prior to the application
for naturalization and maintains such character even up to the administration of the
oath. 8 U.S.C. § 1427(a); see also 8 C.F.R. § 316.10(a)(1). An applicant lacks good
moral character if the applicant “[c]ommitted unlawful acts that adversely reflect
upon the applicant’s moral character” during the relevant statutory period. 8 C.F.R.
§ 316.10(b)(3)(iii). Acts involving moral turpitude, such as a crime in which fraud
is an ingredient, see Izedonmwen v. I.N.S., 37 F.3d 416, 417 (8th Cir. 1994),
adversely reflect upon the applicant’s moral character, see 8 C.F.R. § 316.10(b)(2)(i).

       Al-Aqaili primarily argues that during the time of his application and
naturalization process, he was unaware that he had committed a crime and, thus, did
not lack good moral character, present false testimony, or misrepresent or conceal his
criminal act. We disagree.

       The evidence is clear that Al-Aqaili failed to possess good moral character
during the relevant statutory period. In his federal criminal case, Al-Aqaili entered
a plea agreement in which he admitted to knowingly committing the crime of mail
fraud, a crime Al-Aqaili admits began approximately one month prior to his
application for naturalization and continued while his application was pending.
Accordingly, Al-Aqaili committed the crime during the period in which he was
required to possess good moral character, and it is of no consequence that his
conviction occurred after he was already naturalized. See United States v.
Jean-Baptiste, 395 F.3d 1190, 1191 (11th Cir. 2005) (holding that “a naturalized
citizen who committed certain unlawful acts during the statutory period prior to
taking the oath of allegiance but for which he was indicted, arrested and convicted
after naturalization stands to lose his precious acquisition for lack of good moral
character”). Moreover, Al-Aqaili’s admission that he knowingly committed the crime
collaterally estops him from relitigating the issue of whether he knew his conduct was

                                         -3-
illegal. See id. at 1194; see also United States v. Akamo, 515 F. App’x 248, 249 (5th
Cir. 2012) (unpublished per curiam); United States v. Suarez, 664 F.3d 655, 663 (7th
Cir. 2011).

        Because mail fraud without question contains the element of fraud and, thus,
is a crime involving moral turpitude, Al-Aqaili’s commission of mail fraud during the
relevant statutory period of his naturalization process demonstrates that he lacked
good moral character and was therefore ineligible for naturalization. Thus, Al-Aqaili
illegally procured his naturalization.2

      For these reasons, we affirm the judgment of the district court.
                      ______________________________




      2
       Having concluded that Al-Aqaili was not eligible for naturalization due to his
lack of good moral character, we need not address the other grounds for revocation
discussed by the district court, i.e., whether Al-Aqaili made false statements under
oath or whether he willfully concealed or misrepresented his criminal acts.

                                         -4-